Citation Nr: 0812606	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-18 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the veteran had service, for VA purposes, other 
than from June 1, 1944, to April 25, 1946.

3.  Entitlement to nonservice-connected death benefits


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1, 1944 to April 
25, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

Upon a March 2008 letter, the appellant was notified that the 
veteran's claims file had been lost.  VA advised that it was 
attempting to rebuild the file and requested that the 
appellant submit copies of any pertinent documents that she 
may have in her possession.  

As referenced in the rating decision, statements of the case 
(SOC) and supplemental statement of the case (SSOC), the 
National Personnel Records Center (NPRC) returned records 
indicating that the veteran had recognized guerilla and 
combination service from June 1, 1944, to April 25, 1946.  
The RO indicated that the veteran's death certificate noted 
his cause of death as congestive heart failure.  Also 
referenced by the RO, was that the veteran's 1946 processing 
affidavit noted that he did not experience a wound or illness 
during service.  These records are not associated with the 
rebuilt claims file.  

Additionally, the appellant should be allowed time to submit 
any additional documentation before a decision is made.  The 
only records associated with the rebuilt claims file are, the 
rating decision, the SOCs, the SSOC, and 2 substantive 
appeals (VA Form 9).  The Board requests any medical evidence 
related to the veteran's congestive heart failure, a copy of 
the death certificate and any other evidence related to the 
appellant's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the appellant is provided 
with the requisite notice in compliance 
with the VCAA.  

2.  Request that the appellant submit any 
evidence that she has that can aid in 
rebuilding the claims file-specifically, 
the veteran's relevant medical records and 
his death certificate.  

3.  A request should be made to the NPRC 
for any records related to the veteran's 
service and associate any certification 
with the rebuilt claims file.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant should be furnished 
a SOC, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



